        Case 1:16-cv-07075-VSB-OTW Document 264 Filed 08/12/20 Page 1 of 4



1
     ‫ב"ה‬
2    The Law Offices of Kissinger N. Sibanda, Esq.
3    P.O. Box 714
4    Livingston, NJ 07039
5
     Kissinger N. Sibanda, DC Bar #1017426
     Telephone 973-689-5952
6
     Email: ksibanda@temple.edu
7

8
     August 12th, 2020
9

10

11                        United States District Court
12                       Southern District of New York
13

14
     MOUSSA DIARRA,                 ) Civil No. 1:16-civ-07075 (VSB)
15                       Plaintiff, ) (OTW) ( Closed)
16                                  )
     V.                             )
17
                                    )
18   CITY OF NEW YORK,              )
19
                       Defendant. )     MR. DIARRA’S THIRD
                                    )   LETTER REQUEST TO
20
                                    )   TRANSMIT A COPY OF
21                                  )   SEALED PHOTOS VIA
22
                                    )   SECURED EMAIL TO NY
                                        CITY COMPTROLLER’S
23
                                        OFFICE FOR PURPOSES
24                                      OF CLAIM INVESTIGATION
                                        DUE TO COVID-19.
25

26

27

28



                         DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                            1
         Case 1:16-cv-07075-VSB-OTW Document 264 Filed 08/12/20 Page 2 of 4



1

2    Your Honor:
3
     Ref: City of New York determining claim number 2020PI002330:
4

5    Moussa Diarra v. City of New York, New York Law Department, Vernon
             S. Broderick, Lucasz Skorzewski, Dara Lynn Weiss:
6

7         This is the third request. The second request is dated May 1st,
8    2020 was ignored. Mr. Diarra renews this request in light of the claim,
9    2020PI002330.
10
           Mr. Diarra requests permission to transmit an email copy of
11
     sealed photos (Mrs. Diarra), in his possession, to Comptroller’s office as
12
     part of Comptroller’s claim investigation via secure email due to
13
     ongoing COVID-19 pandemic.
14
           Pursuant to Section 50-h of the General Municipal Law (GML),
15   allowing a claimant to adduce evidence at their 50 (H) hearing. Mr.
16   Diarra moves this Court to allow transmission of a copy of sealed photos
17   to Comptroller’s office for claim investigation via email.
18
           Because the 50 (H) hearing was postponed due to COVID-19, Mr.
     Diarra was unable to adduce sealed photos of Mrs. Diarra at the
19
     hearing on March 24th, 2020. Subsequently, Mr. Diarra’s claim is now
20
     being handled directly by the comptroller’s office.
21

22
           Mr. Diarra would like to transit an email copy of sealed photos by
23   secure email to a contact at comptroller’s office handling this claim’s
24   determination. This is central to Mr. Diarra’s current notice of claim for
25   collusion to deny equal rights guaranteed by the Constitution’s Seventh
26
     Amendment: a human rights violation, against defendants.
27

28



                         DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                            2
         Case 1:16-cv-07075-VSB-OTW Document 264 Filed 08/12/20 Page 3 of 4



1
                        Collusion and relevancy of sealed photos1:
2

3          The photos are relevant under FRE 401 because they show that no
4    rape kit was ever made at the time of the actual arrest / incident – no
5
     photos of Mrs. Diarra were taken before the arrest - instead photos
     showing Mrs. Diarra’s healthy genitalia were then taken four-five
6
     months later.
7
            The photos of Mrs. Diarra are further relevant because they show
8
     visually that the arrest of Mr. Diarra for “circumcision and excision,”
9
     was a complete fabrication with no scientific or medical basis to assert a
10   “policy of probable cause” during the arrest. This arrest could have been
11   avoided if legal probable cause was followed not departmental policy. It
12   further raises the question why the police investigation did not even
13
     warrant making a rape kit at the time of arrest if this is legal probable
     cause as defined in law books and case law?
14
           These photos, as you are aware, support Mr. Diarra’s new claim of
15
     collusion to undermine the law and its legal meaning by defendants in
16
     the first federal civil rights matter of Mr. Diarra. A collusion which
17   involved ignoring facts ( Police interrogation video of Mr. Diarra and
18   photos of Mrs. Diarra); misstating and misapplying established law (
19   probable cause, Seventh Amendment, and Rule 56 standard) and abuse
20   of proceedings by various parties. Including the documented abuse at
21
     Mr. Skorzewski’s deposition, at which Skorzewski lied under oath and
     is now subject to a Federal Criminal complaint for perjury. See, Exhibit
22
     A.
23

24

25   1 The affirmation of the District Court’s order by the Second Circuit is not
     binding precedent and has little or no jurisprudential value, depending on
26
     the District judge’s interpretation - rendering the District Court’s order in
     the first Diarra matter non-binding precedent. By its nature, this order is
27
     subject to a weaker standard of reversal should the summary order come under
     review by a different panel of the Second Circuit or a different District
28
     judge.


                          DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                             3
           Case 1:16-cv-07075-VSB-OTW Document 264 Filed 08/12/20 Page 4 of 4



1
     DATED: LIVINGSTON, NEW JERSEY
2    August 12th, 2020
3

4                                   Respectfully Submitted,
5
                                    /s/ Kissinger N. Sibanda
6
                                    KISSINGER N. SIBANDA, ESQ.,
7
                                    Attorney for the Plaintiff
8
                                    P.O Box 714
9                                   Livingston, NJ 07039
10                                  Telephone: (973) 689-5952
11                                  Email: ksibanda@temple.edu
12   To:   BY ECF
13   Honorable Vernon S. Broderick
14   United States District Court
15   Southern District of New York
16   40 Foley Square,
17   Room 415 New York, NY 10007
18

19   VIA ECF
20   Cooperation Counsel - James Johnson
21   New York Law Department
22   Valerie E. Smith Esq (Assigned)
23   Attorney for Defendant
24   100 Church St.
25   New York, NY 10007
26
     CC: COLLEN McMAHON
27

28   Chief Judge SDNY.

                          DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                             4
